Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 14-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 09-January-2022. In this submission, Applicant has amended independent claims 1, 6 and 10 and canceled claims 3, 8, 9, 11 and 14. In addition, claim 13 has been amended to depend from claim 10, instead of the canceled claim 12. A summary of these amendments follows.
Independent claim 1 has been amended to change the instance of “and/or” which had resulted in the U.S.C. 112(b) rejection of the Non-Final Rejection to “or”, which eliminates that rejection. In addition, the content of original claim 3 has been added as a final limitation at the end of claim 1.
Independent claim 6 has been modified to include the content of original claim 9 as a final limitation.
Independent claim 10 has had the following limitations added at the end of the claim: “and the data processing method further comprising the following steps performed by a second memory controller: performing an initialization procedure to initialize the memory device, wherein the step of performing the initialization procedure to initialize the memory device further comprises: reading the boot code index stored in the memory device and trying to read the predetermined system data from the predetermined address indicated by the boot code index to obtain the system data that is complete and correct, wherein when the second memory controller is unable to successfully read the predetermined system data from the predetermined address, the data processing method further comprises: determining addresses of the memory device for storing the one or more duplicates of the predetermined system data according to the copy rule or the predetermined address indicated by the boot index; and reading the one or more duplicates of the predetermined system data to obtain the system data that is complete and correct, and wherein after obtaining the system data that is complete and correct, the data processing method further comprises: converting data format of the obtained system data; and storing the converted system data back in the predetermined address”.
As noted above, claim 13 has been amended to depend from claim 10.

Response to Arguments
In response to the Non-Final Office Action of 14-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 09-january-2022. Examiner has considered these arguments and finds them persuasive.
Regarding independent claim 1, Applicant argues that the art of record from the Non-Final Office Action (U.S. Patent Publication 20070266202-(Mukaida), in view of U.S. Patent Publication 20120246384-(Lin), and further in view of U.S. Patent Publication 20180173536-(Sela et al) [herein “Sela”]) which had been used to reject the newly added limitation (which had formerly been claim 3) does not properly teach “converting data format of the data and storing the converted data to the flash memory”, noting that the art specifically cited in the adding data to the copied data, but not conversion of the data format. After further search and consideration, examiner agrees with this conclusion.
Regarding independent claim 6, applicant argues that the art of record from the Non-Final Office Action (U.S. Patent Publication 20090222689-(Patel et al) [herein “Patel”] , in view of U.S. Patent Publication 20120246384-(Lin), in view of U.S. Patent Publication 20180173536-(Sela et al) [herein “Sela”], and further in view of U.S. Patent Publication 20110238629-(Post et al) [herein “Post”]) does not fully teach “wherein the copy rule is that content of a predetermined page of the system data is stored in one memory block, and pages comprised in the memory block are all written with the content of the predetermined page”, noting that in the rejection of claim 9 the cited art (specifically Post) teaches writing an additional page with the data but not all remaining pages of the block with the data. After further search and consideration, examiner agrees with this conclusion.
Regarding independent claim 10, applicant notes that the newly added set of limitations in the claim includes the limitation argued for claim 1 above, and that claim 10 should be allowed for the same reasons as claim 1. Examiner agrees with this conclusion.
Applicant does not further argue that the claims which depend from the argued independent claims are allowable, however examiner notes this is the case. As a result, claims 2, 4 and 5 are allowable as the depend from claims 1, claim 7 is allowable due to its dependency on claim 6, and claims 13 and 15 are allowable due to their dependency on claim 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a data processing method for a memory device, which is capable of solving the problem with the conventional design wherein system data stored in the memory device cannot be successfully accessed after the memory device has undergone a high-temperature bonding procedure.
Regarding independent claim 1, the following limitations are taught by the art cited in the Non-Final Office Action of 14-October-2021 (U.S. Patent Publication 20070266202-(Mukaida), in view of U.S. Patent Publication 20120246384-(Lin), and further in view of U.S. Patent Publication 20180173536-(Sela et al) [herein “Sela”]): (a) data storage device, comprising: a memory device, comprising a plurality of memory blocks; and a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is further configured to perform an initialization procedure to initialize the memory device, in the initialization procedure, the memory controller is configured to read a boot code index stored in the memory device and to try to read predetermined system data from a predetermined address indicated by the boot code index, wherein when the memory controller is unable to successfully read the predetermined system data from the predetermined address, the memory controller is further configured to perform a duplicate obtaining procedure to obtain system data that is complete and correct from one or more duplicates of the predetermined system data, and wherein the boot code index is further utilized to indicate a copy rule, and the memory controller is further configured to determine addresses of the memory device for storing the one or more duplicates of the predetermined system data according to the copy rule .
The prior art of record does not teach wherein after obtaining the system data that is complete and correct, the memory controller is further configured to convert data format of the obtained system data and store the converted system data back in the predetermined address.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2, 4 and 5) are also allowable.
Regarding independent claim 6, the following limitations are taught by the art cited in the Non-Final Office Action of 14-October-2021 (): (a)n access device, comprising: a memory controller, coupled to a memory device and configured to access the memory device, wherein the memory controller is further configured to perform a test 20procedure on the memory device to obtain a test result, configured to write a boot code index, which indicates a predetermined address for storing predetermined system data of the memory device and a copy rule adopted for generating one or more duplicates of the predetermined system data, in the memory device, and 25wherein the memory controller is further configured to establish system data of the memory device according to the test result, write the system data into the predetermined address as the predetermined system data, and store the system data in one or more memory blocks of the memory device as the one or more duplicates of the predetermined system data 30according to the copy rule.
The prior art of record does not teach wherein the copy rule is that content of a predetermined page of the system data is stored in one memory block, and pages comprised in the memory block are all written with the content of the predetermined page.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 6 is allowable. As a result, the claim which depends from claim 6 (claim 7) is also allowable.
Independent claim 10 has essentially the same limitation described above for claim 1 which is not taught by the prior art of record in the Non-Final Office Action (U.S. Patent Publication 20090222689-(Patel et al) [herein “Patel”] , in view of U.S. Patent Publication 20120246384-(Lin), and further in view of U.S. Patent Publication 20180173536-(Sela et al) [herein “Sela”]), and is therefore also allowable. As a result, its dependent claims (13 and 15) are also allowable.
In summary claims 1, 2, 4 – 7, 10, 13 and 15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111